DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This office action is responsive to applicant’s amendment filed on 09/13/2022. Claims 1-2, 4-6, 11-16 were pending. Claims 1, 5, 12, 14 were amended. Claim 16 was withdrawn-currently amended. Claims 3, 7-10 were cancelled.
Response to Arguments
3.	The applicant’s amendment filed on 09/13/2022 along with the remark were sufficient to overcome the examiner’s previous ground of rejection under 35 U.S.C 112(b).
	Regarding to previous ground of rejection under 35 U.S.C 102 as being anticipated by Siefering, the applicants stated:
	“By way of review, Siefering merely discloses that the temperature measuring device 132 is provided and is operatively disposed within an immersion vessel 128 so as to be capable of monitoring the temperature of the treatment bath. Thus, the temperature measuring device 132 of Siefering is only for monitoring the temperature of the treatment bath, but not for detecting a temperature of a surface of a substrate. 
The Office action asserted that a temperature of the substrate is equal to the treatment bath because the substrate is immersed in the treatment bath. However, Claim 1 requires that the temperature detector is configured to detect a temperature of the surface of the substrate on which a processing liquid is being discharged toward the surface of the substrate from a nozzle, as recited in amended Claim 1. Thus, the claimed temperature detector cannot simply be a measurement of a liquid temperature in a treatment bath. 
Therefore, Siefering fails to disclose, teach or suggest at least the following limitations: 
"a temperature detector configured to detect a temperature of a surface of a substrate on which a processing liquid is being discharged toward the surface of the substrate from a nozzle; 
a calculation unit configured to calculate, by using a given calculation formula, an etching amount of the substrate based on the temperature of the surface of the substrate detected by the temperature detector" as recited in amended Claim 1. 
For at least these reasons, Claim 1 is patentable over Siefering. Claim 2, 4-6 and 11-15 depend from Claim 1 and are allowable for the same reasons indicated with respect to Claim 1 and further because of the additional features recited therein. Accordingly, Applicant respectfully requests that the § 102 & § 103 rejections be withdrawn.”
The applicant’s argument regarding Siefering is moot in view of the new ground rejection as discussed below using new cited prior arts Inoue (US 2021/0391188 A1) along with previous cited prior arts.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 1, 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Inoue (US 2021/0391188 A1).
As to claim 1, Inoue discloses a substrate apparatus, comprising:
a temperature detector (70) configured to detect a temperature of a surface of a substrate (W) on which the processing liquid is being discharged toward the surface of the substrate from a nozzle (30) (See paragraph 0061-0062, 0072-0075, 0117-0119);
a calculation unit (902) configured to calculate, by using a given calculation formal, an etching amount of the substrate based on the temperature of the surface of the substrate detected by the temperature detector (paragraph 0080-0099, 0102-0119, Fig 2, Fig 8);
an execution unit (9) configured to perform an etching process on the substrate by the processing liquid based on the etching amount (paragraph 0078, 0108-0119, 0121).

As to claim 11, Inoue discloses the execution unit stops the discharge of the processing liquid when the etching amount reaches a preset value (paragraph 0126, Fig 7).
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claims 2, 4, 6, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 2021/0391188 A1) as applied to claims 1, 11 above, and further in view of Siefering et al. (US 2007/0257011 A1).
	As to claim 2, Inoue fails to disclose the given formula is a formula of an exponential function of the temperature and a processing time in the etching process.  Siefering discloses the etching rate equal to an exponential function of the temperature, wherein etching amount is a function of the etch rate and processing time (See paragraph 0008, 0033-0055).  Therefore, Siefering discloses the etching amount is a formula of an exponential function of the temperature and a processing time in in the etching process.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Inoue in view of Siefering by having the given formula is a formula of an exponential function of the temperature and a processing time in the etching process because it helps to monitor the process condition and determine the termination period for the etching process (paragraph 0008-0009).
As to claim 4, Inoue discloses the execution unit stops the discharge of the processing liquid when the etching amount reaches a preset value (paragraph 0126, Fig 7).
	As to claims 6 and 13, Inoue fails to disclose the processing liquid is dilute sulfuric acid prepared by diluting sulfuric acid with pure water.  However, Inoue clearly teaches to use liquid etchant.  As to claim 6, 13, Siefering discloses the processing liquid is dilute sulfuric acid prepared by diluting sulfuric acid with pure water (104) (paragraph 0032, 0043, 0055-0056, 0059, 0074, 0077, Fig 1).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Inoue in view of Siefering by having discloses the processing liquid is dilute sulfuric acid prepared by diluting sulfuric acid with pure water because this composition helps to remove undesired material from the substrate.

10.	Claims 5, 14-15  is rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 2021/0391188 A1) in view of Siefering et al. (US 2007/0257011 A1) as applied to claims 2, 4, 6, 13 above, and further in view of Kouno et al. (US 20190301026 A1).
As to claim 5, Inoue and Siefering fail to disclose the execution unit is further configured to etch titanium nitride and tungsten films formed on the substrate by the processing liquid.  However, Inoue clearly teaches the execution unit is configured to etch plurality of films for on the substrate (W) by the processing liquid.  Kouno teaches to etch titanium nitride and tungsten films formed on the substrate using the processing liquid (abstract, paragraph 0023).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Inoue and Siefering in view of Kouno by having the execution unit is further configured to etch titanium nitride and tungsten films formed on the substrate by the processing liquid because it helps to remove undesired materials from the substrate.  
As to claim 14, Inoue and Siefering fail to disclose the processing liquid has a concentration in which the ratio between the sulfuric acid and the pure water ranges from 1:1 to 20:1. Kouno teaches the processing liquid comprises between 2 and 80 wt% of water, preferable between 5 and 70 wt% of water (See paragraph 0024-0025), and between 5 to 95 wt% of sulfuric acid, preferable between 8 wat and 40 wat% of sulfuric acid.
When 5 wt% of water and 5 wt% of sulfuric acid is used, then the ratio between the sulfuric acid and pure water is 1:1 (5 wt% : 5 wt% = 1:1).
When 5 wt% of water and 95 wt% of sulfuric acid is used, then the ratio between the sulfuric acid and pure water is 19:1 (95 wt% : 5 wt% = 19:1).
In the absence of unexpected result, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Inoue and Siefering in view of Kouno by perform routine experiment to obtain optimal concentration of sulfuric acid and pure water because it has been held that determination of workable range is not considered inventive.
As to claim 15, Inoue and Siefering fail to disclose or suggest the process liquid has a temperature equal to or higher than 50 °C and equal to or lower than boiling point of the processing liquid. However Inoue and Siefering clearly teaches to control and measure the temperature of the processing liquid in order to control the etching rate (Inoue: paragraph 0067-0090, Siefering: paragraph 0047-0053, 0068-0075). Kouno teaches process liquid has a temperature equal to or higher than 50 °C including example temperature at 70 °C (paragraph 0049, Table 1). In the absence of unexpected result, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform routine experiments to obtain optimal processing liquid temperature because it has been held that determination of workable range is not considered inventive.

11.	Claim 12  is rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 2021/0391188 A1) as applied to claims 1, 11 above, and further in view of Kouno et al. (US 20190301026 A1).
As to claim 12, Inoue fails to disclose the execution unit is further configured to etch titanium nitride and tungsten films formed on the substrate by the processing liquid.  However, Inoue clearly teaches the execution unit is configured to etch plurality of films for on the substrate (W) by the processing liquid.  Kouno teaches to etch titanium nitride and tungsten films formed on the substrate using the processing liquid (abstract, paragraph 0023).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Inoue in view of Kouno by having the execution unit is further configured to etch titanium nitride and tungsten films formed on the substrate by the processing liquid because it helps to remove undesired materials from the substrate.  
Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/               Primary Examiner, Art Unit 1713